Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed 04/19/2021 has been entered. Claims 16-23 remain pending in the application.  Applicant’s amendments to the Claims have overcome each and every 112(b) rejections previously set forth in the Non-Final Office Action mailed 12/30/2020. New grounds of rejection, necessitated by amendments, are discussed.
	
Claim Interpretation
The claims contain limitations which are directed to intended uses or capabilities of the claimed invention. These limitations are only given patentable weight to the extent which effects the structure of the claimed invention. Please see MPEP 2114.
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 16-18, 22, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Tyndorf et al. (EP 1302243 A1, hereinafter “Tyndorf”) in view of Gustafsson (US 5611792 A) and Barbera-Guillem (US 20020172621 A1).
Regarding claim 16, Tyndorf teaches a closed system storage plate (abstract) comprising:
an adhesive second layer (claim 5, “adhesive material”) comprising a plurality of second recesses (column 7, lines 20-23 teaches adhesive is applied to a surface of cover 4b that contacts the specimen collection plate 2, wherein one of ordinary skill in the art would 
a third intermediate layer (Fig. 5; element 4d, “cover”), said third layer comprising a thermoplastic (column 8, lines 4-8, “thermoplastic elastomer”). Tyndorf teaches a resilient copolymer, or thermoplastic elastomer material, is capable of being pierced and self-resealing on a repetitive basis upon removal of a piercing device which allows for specimens in each well to be dispensed or accessed without removing the cover from a multi-well microplate (column 4, lines 17-24). 
Tyndorf fails to teach a first outer layer comprising a plurality of first recesses corresponding to mouth openings in a multi-well microplate to which the septum is attachable, wherein the first outer layer comprises a resilient copolymer that at least partially closes an aperture formed by a needle inserted through the first outer layer after the needle is withdrawn, each of the first recesses comprising a vent; wherein the plurality of second recesses are aligned to the plurality of first recesses; and wherein the third intermediate layer is between the first and second layers.
Gustafsson teaches a valve device (Fig. 1) comprising a first outer layer (2 and 3), a second layer (9) and a third layer (10). Gustafsson teaches the first outer layer is a type of self-sealing elastomer (column 4, lines 16-22). Gustafsson teaches a recess (6) at a mouth area of the first outer layer (2 and 3) facing the second and third layers. Gustafsson teaches the recess brings about a distribution of the pressure from the punctured container over a larger area, reducing the risk of leakage and risk of infection (column 3, lines 5-18). 
to which the septum is attachable, wherein the first outer layer comprises a resilient copolymer that is capable of at least partially closing an aperture formed by a needle inserted through the first outer layer after the needle is withdrawn, wherein the plurality of second recesses are aligned to the plurality of first recesses; and wherein the third intermediate layer is between the first and second layers. Doing so would utilize known resilient copolymer sealing techniques to improve the sealing capabilities of Tyndorf’s septum by allowing for a distribution of pressure when punctured and reduce risk of leakage as taught by Gustafsson. 
Tyndorf in view of Gustafsson fail to teach each of the first recesses comprising a vent.
Barbera-Guillem teaches a multichamber device having a closed vented environment (abstract) comprising a first outer layer (Fig. 8, element 60a), wherein the first outer layer comprises a resilient copolymer (paragraph [0026], “silicone copolymer”; paragraphs [0048] and [0041] teach the first outer layer may comprise a septum which is made of a resilient copolymer, or thermoplastic elastomer) capable of at least partially closing an aperture formed by a needle inserted through the first outer layer after the needle is withdrawn, each of the first recesses comprising a vent (35; paragraph [0036], “one or more vent holes”). Barbera-Guillem teaches vent holes are strategically placed to minimize loss of fluid by evaporation (paragraph [0044]) while allowing for alleviation of air pressure in a microchamber caused by fluid entering into and rising in the microchamber (paragraph [0044]).

Note that the limitations of the first outer layer are interpreted as intended uses of the claimed self-adhesive layered septum and are given patentable weight to the extent which effects the structure of the self-adhesive layered septum. The prior art is structurally capable of performing the claimed functions.
Note that the “mouth openings in a multi-well microplate” and “needle” are not positively recited structurally and are interpreted as intended uses of the first outer layer.
Regarding claim 17, modified Tyndorf teaches all of the elements of the current invention as stated above. Modified Tyndorf fails to explicitly teach wherein the resilient copolymer is a thermoplastic elastomer (TPE).
Tyndorf teaches a resilient copolymer material (column 4, lines 17-24, “thermoplastic elastomer”), is capable of being pierced and self-reseal on a repetitive basis upon removal of a piercing device which allows for specimens in each well to be dispensed or accessed without removing the cover from a multi-well microplate (column 4, lines 17-24).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have altered modified Tyndorf to further incorporate the teachings of Tyndorf to provide the resilient copolymer as a thermoplastic elastomer (TPE). 
Regarding claim 18, modified Tyndorf teaches all of the elements of the current invention as stated above. Modified Tyndorf fails to teach wherein the resilient copolymer is a styrenic block copolymer.
Tyndorf teaches a resilient septum wherein a first layer is formed from a thermoplastic elastomer (TPE) comprising a styrenic block copolymer (paragraph [0024], “MONOPRENE”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have altered modified Tyndorf to further incorporate the teachings of Tyndorf to provide the resilient copolymer as a styrenic block copolymer. Doing so would utilize well-known materials for septums that would have a reasonable expectation of improving the resealing ability of the septum and allow for specimens in each well to be dispensed or accessed without removing the cover from a multi-well microplate as taught by Tyndorf, thus improving efficiency of analysis.
Regarding claim 22, modified Tyndorf teaches all of the elements of the current invention as stated above. Modified Tyndorf teaches wherein the third layer is continuous across the mouth opening area prior to any insertion of a needle through the septum (Tyndorf, Fig. 5).
Regarding claim 23, modified Tyndorf teaches all of the elements of the current invention as stated above. Modified Tyndorf fails to teach further comprising a release layer attached to the second adhesive layer.
Gustafsson teaches a release layer (Figs. 1 and 4, elements 10 and 11) attached to an adhesive layer (9). Gustafsson teaches the release layer is easy to find and remove before applying the adhesive layer to a container (column 3, lines 54-67).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have altered modified Tyndorf to further incorporate the teachings of Gustafsson to provide a release layer attached to the second adhesive layer. Doing so would utilize well-known structures of release layers for adhesive films that would have a reasonable expectation of protecting the adhesive layer prior to application to a surface, which would be easy to find and remove as taught by Gustafsson. 

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Tyndorf in view of Gustafsson and Barbera-Guillem as applied to claim 18 above, and further in view of Thilly et al. (US 20070065611 A1, hereinafter “Thilly”). 
Regarding claim 19, modified Tyndorf teaches all of the elements of the current invention as stated above. Modified Tyndorf fails to explicitly teach wherein the styrenic block copolymer is a styrene ethylene butylene styrene (SEBS) copolymer.
Thilly teaches a novel elastomer material suited for use as a pharmaceutical vial closure which can be punctured by a needle (abstract). Thilly teaches the elastomer material comprises a thermoplastic elastomer that is a SEBS copolymer (paragraph [0011]). Thilly teaches SEBS are 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have altered modified Tyndorf to incorporate the teachings of Thilly to provide the styrenic block copolymer as SEBS. Doing so would utilize well-known types of thermoplastic elastomers for septums that would have a reasonable expectation of successfully improving the sealing capabilities of the septum.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Tyndorf in view of Gustafsson and Barbera-Guillem as applied to claim 16 above, and further in view of Audino et al. (US 20020083686 A1, hereinafter “Audino”).
Regarding claim 20, modified Tyndorf teaches all of the elements of the current invention as stated above. Modified Tyndorf fails to explicitly teach wherein the third intermediate layer is thermally bonded to the first outer layer.
Audino teaches an apparatus for sealing fluid containing vessels comprising a sheet of elastomer (abstract). Audino teaches the apparatus comprising a film of elastomer having a top and bottom surface thermally bonded to a metallic foil (claim 5 and paragraphs [0037]-[0038]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have altered modified Tyndorf to incorporate the teachings of Audino to provide the third intermediate layer is thermally bonded to the first outer layer. Doing so would utilize well-known methods of bonding layers for septums that would have a .
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Tyndorf in view of Gustafsson and Barbera-Guillem as applied to claim 16 above, and further in view of Ko et al. (WO 0045180 A1, hereinafter “Ko”). 
Regarding claim 21, modified Tyndorf teaches all of the elements of the current invention as stated above. Modified Tyndorf fails to teach wherein the third intermediate layer is an axially or biaxially oriented polypropylene film.
Ko teaches an analytical receptacle that includes a surface and a cover tape adhered to the surface, wherein the cover tape comprises a backing and an adhesive coating (abstract). Ko teaches the backing can include biaxial oriented polypropylene (page 8, lines 1-6). Ko teaches the backing layer of biaxial oriented polypropylene is resistant to solvents commonly used in bio-analytical applications (page 8, lines 1-6). Note that Ko teaches the biaxial oriented polypropylene can be punctured, but does not reclose (page 8, lines 1-6), however the disclosure of the instant application discloses that the polypropylene does not fully reclose either (paragraph [0031] of the instant application).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the third intermediate layer of modified Tyndorf with the biaxially oriented polypropylene film of Ko. Doing so would use a known material for well or container covers that would protect the septum from solvents used in analysis and thus improve the sealing capability of the overall septum as taught by Ko.

Response to Arguments
Applicant’s arguments, see pages 4-6, filed 04/19/2021, with respect to the rejection(s) of claims 1,3-5,7 and 9 under 35 U.S.C. 102 and claims 2, 6, 8 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Tyndorf et al. (EP 1302243 A1, hereinafter “Tyndorf”) in view of Gustafsson (US 5611792 A) and Barbera-Guillem (US 20020172621 A1) as delineated above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Johnson et al. (US 20090257922 A1) teaches a septum (Fig. 4a) comprising a third intermediate layer (54) that is a biaxially oriented polypropylene film) and a first outer layer (38, 40, 42’) with a recess (40, 42’). 
Anderson et al. (US 20010041336 A1) teaches a cap forming a leak proof seal (Fig. 7) comprising a first outer layer (80) that is a biaxially oriented polypropylene film, a second adhesive layer (paragraph [0011] teaches a fixing agent can be used to affix an upper surface of a rim of a vessel to the cap), and a third intermediate layer (33). 


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY H NGUYEN whose telephone number is (571)272-2338.  The examiner can normally be reached on M-F 7:30A-5:00P.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on (571) 272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 






/HENRY H NGUYEN/Examiner, Art Unit 1798                                                                                                                                                                                                        
/SAMUEL P SIEFKE/Primary Examiner, Art Unit 1797